Case 1:17-cv-09495-WHP Document 136 Filed 10/09/20 Page 1 of 1

 

 

| USDC SDNY
| DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK DOC #:
xX H DATE FILED:__ 10/9/2020 _
LAURA ZILIOLI,
Plaintiff, 17-CV-09495 (WHP)(SN)
-against- SETTLEMENT CONFERENCE
ORDER
CITY OF NEW YORK, et al.,
Defendants.
xX

 

SARAH NETBURN, United States Magistrate Judge:

A settlement conference is scheduled for Tuesday, November 17, 2020, at 10:00 a.m. and
will be held telephonically. The Court will provide dial-in information by email before the
conference.

The parties are directed to review and comply with the Procedures for Cases Referred for
Settlement to Magistrate Judge Sarah Netburn, a copy of which is available on the Court’s
website at https://nysd.uscourts.gov/hon-sarah-netburn. The parties are strongly encouraged to
engage in good-faith settlement negotiations before the settlement conference and preferably
before the submission to the Court of the Ex Parte Settlement Letters and Acknowledgment
Forms, which are to be submitted by Tuesday, November 10, 2020. Should the parties resolve

the litigation before the conference date, they must notify the Court in writing immediately.

f(L Mer —

DATED: October 9, 2020 SARAH NETBURN
New York, New York United States Magistrate Judge

SO ORDERED.
